PER CURIAM
(Regla 50)
El Procurador General, en representación del Pueblo de Puerto Rico, solicita la revisión de una resolución dictada por el Tribunal de Circuito de Apelaciones mediante la cual desestimó el recurso de certiorari que le fuera presentado por dicho funcionario, fundamentándose en que el peticio-nario sometió como sentencia recurrida una minuta del Tribunal de Primera Instancia sin que constara de su faz la fecha de su notificación a las partes.
I — I
El 7 de febrero de 2000 se determinó causa probable para detener al recurrido, Jorge L. Olmeda Llanos, a los fines de que respondiera a sendas imputaciones de haber violado las Secs. 5-801 y 3-301 de la Ley de Vehículos y *269Tránsito de Puerto Rico.(1) El juicio quedó señalado para treinta y siete (37) días más tarde y el imputado quedó libre, sin fianza, por tratarse de delitos menos graves.
Llegado el día de la vista en su fondo, esto es, el 15 de marzo de 2000, no comparecieron ni el policía David Rodrí-guez Villafañe, que intervino con el recurrido el día de los hechos, ni la enfermera que tomó la muestra de sangre al acusado. Dicha enfermera había sido citada para el juicio por el policía Rodríguez. El fiscal solicitó la posposición del juicio para otra fecha pero el juez (Tribunal de Primera Instancia, Sala Superior de Fajardo) se negó a ello, pospo-niéndolo para un turno posterior durante la tarde del mismo día. Llegado dicho turno, compareció el agente Ro-dríguez, el cual se excusó por su incomparecencia durante la mañana y aseguró haber citado correctamente a la en-fermera, la cual tampoco estuvo presente durante la tarde. El fiscal nuevamente solicitó la suspensión de la vista, ya que era el primer señalamiento del juicio y entendía que la enfermera era una testigo esencial para probar su caso. Indicó que trataría de conseguir la comparecencia de esta testigo para una fecha posterior. El juez denegó la suspen-sión nuevamente sin justificación válida.
El acusado hizo alegación de culpabilidad por la denun-cia que imputaba la violación a la sec. 3-301 de la Ley de Vehículos y Tránsito de Puerto Rico, supra (conducir un vehículo de motor sin estar debidamente autorizado), y a la vez solicitó el archivo de la denuncia por violación a la citada Sec. 5-801 (conducir bajo los efectos de bebidas em-briagantes), en vista de que la enfermera que tomó la muestra de sangre no compareció. El tribunal aceptó la alegación de culpabilidad del acusado por conducir sin es-tar debidamente autorizado, lo declaró culpable y le im-puso una multa de doscientos dólares ($200). Además, or-*270denó el archivo de la denuncia por conducir bajo los efectos de bebidas embriagantes, fundamentándose en la Regla 247(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Veintiocho (28) días más tarde, o sea el 12 de abril de 2000, el Procurador General (en adelante Procurador) acu-dió, mediante recurso de certiorari, ante el Tribunal de Cir-cuito de Apelaciones y le imputó abuso de discreción al Tribunal de Primera Instancia por archivar bajo la citada Regla 247(b)(2) la referida causa criminal de conducir en estado de embriaguez, por el sólo hecho de la incompare-cencia de una testigo de cargo al primer señalamiento de la vista en su fondo. Argumentó que la presencia de la testigo era esencial a la prueba de cargo; que se trataba de una primera comparecencia; que sólo habían transcurrido treinta y siete (37) días desde la fecha de la presentación de la denuncia, por lo que en nada se lesionaba el derecho a juicio rápido del acusado. Acompañó, como parte del apéndice, copia de la minuta donde se recogía tal dicta-men, pero no incluyó copia del volante de notificación de la misma. De la minuta se desprenden los incidentes ocurri-dos en corte abierta y la fecha en que se decretó el archivo de la denuncia.
El Tribunal de Circuito de Apelaciones emitió resolución el 25 de abril de 2000, en la cual denegó el auto solicitado basándose en que la parte peticionaria no había acreditado la fecha de notificación de la minuta en que se recogía el dictamen recurrido y ni siquiera surgía si había sido notificada. A pesar de que de la referida minuta surgía fehacientemente la fecha del archivo de la denuncia por conducir en estado de embriaguez, inexplicablemente de-*271claró el tribunal apelativo que se hallaba impedido de po-der determinar si la parte peticionaria había presentado o perfeccionado el recurso dentro del término de cumpli-miento estricto de treinta (30) días que requiere el Art. 4.002k(f) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(f)). Además, estimó que en caso de no haber sido notificada todavía tal minuta, se trataría de un recurso prematuro, ya que los términos se computan a par-tir del archivo en autos de copia de la notificación de la resolución u orden recurrida. El Procurador presentó a tiempo una moción de reconsideración, la cual fue denegada.
Acude ante nos el Procurador y le imputa al Tribunal de Circuito de Apelaciones haber errado al desestimar el re-curso por supuestamente no haberse acreditado su jurisdicción. Argumenta que tal actuación contraviene los propósitos de economía procesal, ya que de la faz del re-curso surge que éste se presentó dentro del término de treinta (30) días desde la fecha en que el dictamen fue emi-tido en corte abierta y luego transcrito en la minuta.
h-H
El Tribunal de Circuito de Apelaciones denegó la expe-dición del auto fundamentándose en nuestra reciente deci-sión en Pueblo v. Pacheco Armand, 150 D.P.R. 53 (2000), y en el Art. 4.002 de la Ley se la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k). Dicho artículo, en su parte pertinente al asunto de autos, dispone:
El Tribunal de Circuito de Apelaciones conocerá en los si-guientes asuntos:
(a) Mediante recurso de apelación de toda sentencia final dic-tada en casos originados en el Tribunal de Primera Instancia, incluyendo el Tribunal de Distrito durante el proceso de su abolición.
(f) Mediante auto de certiorari expedido a su discreción, de *272cualquier otra resolución u orden dictada por el Tribunal de Primera Instancia, incluyendo el Tribunal de Distrito durante el proceso de su abolición. En estos casos, el recurso de certiorari se formalizará presentando una solicitud dentro de los treinta (30) días siguientes a la fecha de notificación de la resolución u orden. El término aquí dispuesto es de cumplimiento estricto, excepto cuando mediaren circunstancias especiales debida-mente sustentadas en la petición de certiorari. ...
(i) Mediante auto de certiorari, a ser expedido discrecional-mente, de cualquier sentencia o resolución final del Tribunal de Primera Instancia para la cual no se hubiere establecido proce-dimiento específico en este capítulo o en alguna ley especial aprobada con posterioridad. En estos casos, el recurso de cer-tiorari se presentará dentro del término y bajo las condiciones dispuestas por ley para la presentación del recurso equivalente que antes se presentaba ante el Tribunal Supremo. (Énfasis suplido.) Art. 4.002k(a)(f)(i) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(a)(f)(i)).
El Tribunal de Circuito de Apelaciones, invocando el de-bido proceso de ley y amparado en el citado inciso (f) del Art. 4.002k(f), concluye que la Ley de la Judicatura de Puerto Rico de 1994 impuso un término de cumplimiento estricto de treinta (30) días a computarse a partir de la notificación de la resolución u orden recurrida. No obstante dicho pronunciamiento del tribunal apelativo, éste recono-ció en su resolución que “los procedimientos del caso de autos a nivel del Tribunal de Primera Instancia han culminado”. Apéndice de la Petición de certiorari, pág. 9.
Este caso trata de una sentencia final, dictada en corte abierta, a través de la cual el tribunal recurrido decretó la desestimación de la denuncia por infracción al citado Art. 5-801 de la Ley de Vehículos y Tránsito de Puerto Rico al amparo de la Regla 247(b) de Procedimiento Criminal, supra. Dicha sentencia de desestimación y archivo fue recogida en la correspondiente minuta relativa al proceso efectuado en corte abierta. Con ello terminó el proceso en el tribunal de instancia. Así lo reconoció el foro intermedio. La referida sentencia fue dictada en corte *273abierta y en presencia de todas las partes, el 15 de marzo de 2000. Desde entonces las partes quedaron notificadas de dicha sentencia. La minuta que lo acredita fue trans-crita y certificada el 16 de marzo. El Tribunal de Circuito de Apelaciones tuvo ante sí dicha minuta, ya que fue in-cluida por el señor Procurador General en el apéndice del recurso. En Pueblo v. Pacheco Arnaud, supra, resolvimos que el ordenamiento procesal penal y la práctica judicial permiten y avalan el uso de la minuta como constancia de una decisión judicial. Surgiendo de la minuta en este caso que el recurso fue presentado dentro de los treinta (30) días siguientes a la fecha en que la sentencia fue dictada, nada más necesitaba dicho tribunal para cerciorarse feha-cientemente de su jurisdicción, por lo que, a tales fines re-sultaba inmaterial la fecha de notificación de la minuta.
Por lo anteriormente expresado, se expedirá el auto de “certiorari”y se dictará sentencia revocando el dictamen del Tribunal de Circuito de Apelaciones. Se devolverá el caso a dicho tribunal para que sea atendido en su fondo.

 Conducción de vehículos de motor bajo los efectos de bebidas embriagantes (9 L.P.R.A. see. 1041), y por conducir un vehículo de motor sin estar debidamente au-torizado (9 L.P.R.A. see. 651).


 En su parte pertinente dicha regla dispone:

“Regla 247. Sobreseimiento

“(b) Por el tribunal; orden. Cuando ello sea conveniente para los fines de la justicia y previa celebración de vista en la cual participará el fiscal, el tribunal podrá decretar el sobreseimiento de una acusación o denuncia. Las causas de sobresei-miento deberán exponerse en la orden que al efecto se dictare, la cual se unirá al expediente del proceso.” 34 L.P.R.A. Ap. II, R. 247(b).